Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view applicants’ arguments that formula II is a preferred embodiment of Ia, species C is now incorporated into species A. Thus the claims covered by species A are claims 2-5.
Applicant's election with traverse of Group I, claims 1 and 3-14 and species A: the organic additive having the formula Ia, in the reply filed on 12 January 2022 is acknowledged.  	The traversal is on the grounds that the Examiner did not prove that searching all the groups is not an undue burden and that U.S. patent applications 2018/0081236 and 2017/0283691 do not show that the special technical feature of a semiconducting light emitting nanoparticle, a macromolecular compound comprising at least one anchoring group and an organic additive having formula Ia. This is not found persuasive for the following reasons. While U.S. patent application 2018/0081236 does not teach the newly claimed special technical feature of a semiconducting light emitting nanoparticle, a macromolecular compound comprising at least one anchoring group and an organic additive formula Ia, U.S. patent application 2017/0283691 still does and therefore U.S. patent application 2017/0283691 shows that the special technical feature does not make a contribution over the prior art. In view of this, the Examiner does not need to not prove that searching all the groups is not an undue burden since she has shown that there is lack of unity due to the fact that the special technical feature does not make a contribution over the prior art. The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
  On page 12, line 12 and on page 27, line 3; the conjunction is missing from between “alternating copolymer” and “random copolymer”. 
Page 27, lines 9-11 teach the composition further comprises at least one organic phase. It is unclear what is meant by “organic phase” and what compounds applicants consider as “organic phase”. The rest of the specification teaches composition further comprises at least liquid one organic phase but the phrase “organic phase” is not limited to liquid organic compositions. Also, it is clear from the teaching in lines 13-14 which teaches the composition further comprises a matrix polymer, that matrix polymers are not considered an “organic phase”. Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: The conjunction is missing from between “alternating copolymer” and “random copolymer”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The additives of claims 4 and 5 have a different formula from the additive of amended claim 1 in that the additives of claims 4 and 5 have the general structure M-(Y-X)2. The additive of claim 1 is required to have the hydrocarbon chain attached to the divalent metal cation and while those of claims 4 and 5 have the functional group, carboxylate, attached to the divalent metal cation. Thus claims 4 and 5 are improperly dependent on amended claimed 1.
	Claim 12 is indefinite since it is unclear what is meant by “organic phase” and what compounds applicants consider as “organic phase”. This phrase only appear in one location in the specification and that location dos not define what is meant by “organic phase”. It is noted that based on the teachings in the specification and claims 12 and 13, it is clear that applicants considered “organic phase “ and “matrix polymer” to be different and that the matrix polymer is not an example of the organic phase.
Claim Interpretation
	The terms “macromolecular compound” and “polymer” are being given the meanings set forth in lines 24-25 on page 4 and page 6, line 5 respectfully. Thus the “macromolecular compound” is a material build by one or more repeating units or a blend of the material. The term “organic phase” is being interpreted to read on any organic material besides a matrix polymer. This is the broadest reasonable interpretation given the teachings in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0283691.
This reference teaches a composition comprising quantum dots, which are semiconductor light emitting nanoparticles and at least two emission stabilizers (para 11-14). The reference teaches the composition can further comprise at least one of a host and a ligand (para 12,15,16). The host can be a matrix polymer, such as polyurethane, an acrylate, an epoxy or a silicone, which is a polysiloxane (para 129-134). Paragraph [0133] teaches the host can be a photocurable resin, a photopolymerizable resin or photo-crosslinkable resin and a photosensitizer. These compounds read upon the organic phase of claim 12. Paragraph [0134] teaches the host can be a polymer, such as an acrylate or a polyurethane, dissolved in a solvent. This mixture reads upon the compositions of claims 12 and 13 where the solvent is the organic phase and the polymer is the matrix polymer. Paragraph [125]-[0126] teaches one of emission stabilizer can be a divalent metal aliphatic (or hydrocarbon chain) carboxylates, phosphates or phosphonates, such as zinc oleate.  These compounds reads upon the claimed organic additive. Paragraphs [0099]-[0100] teaches the other emission stabilizer can be anionic or cation surfactants, such as sodium or ammonium lauryl ether sulfates(n)EO, where n is 1-3 and PEG-n lauryl ammonium chlorides where n is the chain length, which includes PEG-2 cocomonium chloride and PEG-15 .
Claim 1, 3-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0044583.
This reference teaches a quantum dot composite composition comprising quantum dots, which are semiconductor light emitting nanoparticles, a solvent, a polyvalent metal compound, a thiol compound, photopolymerizable monomer, a photoinitiator and a binder copolymer comprising carboxylic groups. The solvent, polymerizable monomer and a photoinitiator each all read upon the claimed organic phase. The ligand can be a polymeric organic ligand, which reads upon the claimed macromolecular compounds having an anchoring group, or it can be compound having an anchoring group which is not a macromolecule, which reads upon the claimed organic phase (para 21,264).  The thiol can be polypropylene glycol di(3-meracptopropionate) or polyethylene glycol dithiol with 1-10 ethylene glycol groups, which are macromolecular compounds having thiol as an anchoring group (para 114, 403). The other taught thiol compounds read upon the claimed organic phase. The metal of the polyvalent metal compound can be divalent metals, such as Mg, Zn and Cd and the compounds can be metal organic salt, such as zinc acetate, zinc methacrylate and zinc diethyldithiocarbamate (para 115-117, 405-406). These zinc compounds fall within the formulas of the claimed organic additive. Paragraph [0341] teaches the aggregate can contain a binder of an acrylate block or alternating copolymer.  This taught copolymer is a macromolecular compound having carboxylate as an anchoring group and reads upon the compound of claims 9-11. Paragraphs [0098] and [03843] teach the copolymer has a molecular weight of 1000 g/mol or more. The reference suggests the claimed composition.
s 1, 3-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0044586.
This reference teaches a quantum dot aggregate comprising quantum dots, which are semiconductor light emitting nanoparticles, a solvent, a polyvalent metal compound, a thiol compound and optionally a binder polymer. The solvent reads upon the claimed organic phase. Pargraph [0154]-[0154] teaches the composition can further comprise a ligand, which reads upon the claimed organic phase. The polyvalent metal compound has the formula MAn, where M can be divalent metals, such as Mg, Zn and Cd, n is the valance state of M and A can be RCOO, where R is C1-4 alkyl (para 12-18 and 163-169). The taught compounds suggest the claimed organic additive. The thiol can be polypropylene glycol di(3-meracptopropionate) or polyethylene glycol dithiol with 1-10 ethylene glycol groups, which are macromolecular compounds having thiol as an anchoring group (para 34, 185). The other taught thiol compounds read upon the claimed organic phase. Paragraph [0269] teaches the aggregate can contain a binder of an acrylate block or alternating copolymer. This copolymer is a macromolecular compound having carboxylate as an anchoring group and reads upon the compound of claims 9-11. The examples teach the copolymer can have a molecular weight of 8000 g/mol. The taught quantum dot aggregate suggests the composition of claims 1, 3-5 and 7-12.
Paragraph [0359]-[-0361] teaches a composition of a matrix polymer and the taught quantum dot aggregate, where the matrix polymer can be an acrylate polymer, a urethane polymer (polyurethane), an epoxy polymer or resin and a silicone, or polysiloxane. This composition suggests that of claim 13 and 14. 
Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0148638.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/3/22